department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date u i l s cc tege eb qp2 scaf-131407-02 memorandum for associate area_counsel small_business self-employed area cc sb li attn patricia riegger from chief qualified_plans branch employee_benefits office of the division counsel associate chief_counsel tax exempt and government entities cc tege eb qp2 subject math error procedures and sec_72 request for significant service_center advice this significant service_center advice responds to your memorandum dated date regarding an inquiry you received from the brookhaven irs campus on date they wanted to know whether math error procedures could be used to assess additional tax under sec_72 for early_withdrawals from an ira issues issue whether math error procedures may be used to assess the tax under sec_72 for early distribution from an individual_retirement_account ira based upon the payer filing a form 1099-r distributions from pensions annuities retirements or profit sharing plans iras insurance contracts etc listing code the code for early distribution in box distribution code when the taxpayer seeks reconsideration of an assessment made pursuant to a defaulted notice_of_deficiency that did not include the tax and the taxpayer fails to include the tax on the delinquent original federal_income_tax return submitted after assessment of the defaulted notice issue whether a formal notice of claim disallowance should be sent to a taxpayer when the additional tax under sec_72 has been assessed pursuant to a defaulted notice and the taxpayer subsequently submits a federal_income_tax return that does not include the additional tax scaf-131407-02 conclusion sec_1 a notice_of_deficiency should be issued when asserting the tax under sec_72 given the factual situation described math error procedures are not appropriate the internal_revenue_code does not mandate the issuance of a formal notice of claim disallowance sec_6532 however provides that the notice of claim disallowance must be sent to commence the running of the two year period to file a refund_suit facts payers file forms 1099-r with the internal_revenue_service service reporting distributions from ira’s a matching program will identify persons who have failed to file federal_income_tax returns where there is unreported income in some instances the unreported income will be derived at least in part from distributed income reported by payers on the forms 1099-r asfr automated substitute for return will send a statutory_notice_of_deficiency based on the unreported income to a taxpayer who has failed to file a federal_income_tax return for the year at issue the taxpayer does not file a petition with the tax_court and assessments are made pursuant to a defaulted statutory_notice_of_deficiency the taxpayer will then seek reconsideration from asfr after the assessment the taxpayer provides the delinquent original federal_income_tax return upon reconsideration the taxpayer is not required to file the form 1099-r with the federal_income_tax return since that is the filing requirement of the payer asfr adjusts the tax to reflect that which is reported on the return when the notice_of_deficiency is issued asserting unreported income from an ira the notice should also assert th tax on early distribution under sec_72 apparently the tax is not being asserted in many of the notices of deficiency as we understand it there are taxpayers seeking reconsideration where the tax was not asserted in the notice these taxpayers will come in for reconsideration and supply a return which fails to include the tax the form 1099-r is not included with the return asfr then assesses the tax under math error procedures the rational for_the_use_of math error procedures is based upon the payer listing code the code for early distribution in box distribution code on the form 1099-r which the payer files with the service while the taxpayer fails to set forth the tax on the federal_income_tax return associate area_counsel has orally advised that if additional tax was not included in the notice_of_deficiency or original return then deficiency procedures must be followed in other instances the tax is included in the notice_of_deficiency and assessed pursuant to the defaulted notice the taxpayer comes in for reconsideration and scaf-131407-02 submits an original return but fails to include the tax on the return associate area_counsel has orally advised that the assessment should not be abated and that a notice of claim disallowance should be issued analysis sec_72 of the code provides for a additional tax on early distributions from qualified_retirement_plans the additional tax is includible in gross_income but does not apply to certain distributions such as those made on or after the employee reaches the age of years of age those made to a beneficiary or estate of an employee after the employee’s death and those attributable to an employee’s disability among other exceptions issue the failure to report on the return the tax on early distribution under sec_72 creates a deficiency since the correct_tax will be more than the tax shown on the submitted return under sec_6213 of the code the service may not assess a deficiency until the period to petition the tax_court has expired or if the taxpayer files a petition until the tax court’s decision becomes final sec_6213 provides an exception that allows summary_assessment of tax based on a correction of a math or clerical_error sec_6213 enumerates the situations whereby math error procedures may be used to assess tax if a fact pattern does not specifically fall into one of the enumerated circumstances math error procedures should not be used the request for significant service_center advice from associate area_counsel posits that the only possible relevant subsection to the facts at hand is found in sec_6213 sec_6213 defines math or clerical_error to include an entry on a return of an item which is inconsistent with another entry of the same or another item on such return sec_6213 defines return to include any return statement schedule or list and any amendment or supplement thereto here the form 1099-r is filed by the payer not the taxpayer the form 1099-r is a separate and distinct return from the federal_income_tax return filed by the taxpayer so sec_6213 does not apply by its own terms even if form 1099-r was considered as part of the taxpayer’s federal_income_tax return the service could not readily determine whether the entry on the form 1099-r or the entry on the form_1040 was correct the taxpayer may not be liable for the penalty in certain instances where the payer list code in box therefore it would not be apparent from the face of the return whether an entry is inconsistent with another entry the legislative_history states that summary_assessment procedures cannot be used where the service is merely resolving an uncertainty against the taxpayer they scaf-131407-02 cannot be used where it is not clear which of the inconsistent entries is the correct one see h_r rep no 94th cong 1st sess 1976_3_cb_695 sec_6213 of the code also does not allow math error procedures to be utilized under the instant facts that section defines a mathematical_or_clerical_error as an omission of information which is required to be supplied on the return to substantiate an entry on the return that language was construed to mean the omission of an entire schedule which the taxpayer is required to file with the federal_income_tax return here the payer lists code in box on the form 1099-r a separate_return from the taxpayer’s federal_income_tax return there is no line on the taxpayer’s federal_income_tax return requiring such a code listing the exception under sec_6213 is also inapplicable that subsection states that a math error may be an entry on a return of a deduction or credit is an amount which exceeds a statutory limit imposed by subtitle a or b or chapter or if such limit is expressed - i as a specified monetary amount or ii as a percentage ratio or fraction and if the items entering into the application of such limit appear on such return in the factual situation presented there is no issue with respect to an entry of a deduction or credit on the federal_income_tax return an example of an applicable entry would be an entry claiming the medical_expenses deduction under sec_213 without meeting the floor requirements of of adjusted-gross-income there is no other subsection under sec_6213 which remotely relates to the situation at hand issue in some instances the tax is included in the notice_of_deficiency and assessed pursuant to the defaulted notice the taxpayer comes in for reconsideration and submits an original return but fails to include the tax on the return the service is not required to abate the tax where the taxpayer fails to establish that the tax does not apply the internal_revenue_code does not mandate that the service issue a formal notice of claim disallowance sec_6532 however provides that the notice of claim disallowance must be sent to commence the running of the two year period to file a refund_suit this response was coordinated with the special counsel tax practice procedure administrative provisions judicial procedure cc pa apjp b03 if you have questions call
